Citation Nr: 1141708	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO in Muskogee, Oklahoma that determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a mood disorder, claimed as PTSD, mental depression, and anxiety.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in May 2011.

The evidence shows that the Veteran has been diagnosed with a variety of psychiatric disorders, and that he has claimed service connection for several specific psychiatric disorders, including PTSD.  Under the circumstances, the Board finds that the Veteran's claim should be characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

The Board notes that the claim for service connection for a psychiatric disorder was previously denied prior to the instant appeal.  Regardless of the determination reached by the RO in the instant appeal, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, the initial question before the Board is whether new and material evidence has been presented as to this issue. 

Additional pertinent evidence was received from the Veteran in May 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2011).

In an April 2010 statement, the Veteran indicated that he wanted to file a new claim for a back condition and a right leg injury.  The issues of entitlement to service connection for a back condition and right leg injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied service connection for an acquired psychiatric disorder in a June 2007 rating decision and properly notified the Veteran, who did not perfect an appeal as to that decision. 

2.  Some of the evidence received since the June 2007 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2011). 

2.  New and material evidence has been received since the June 2007 RO decision, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008. 

In view of the Board's favorable decision with regard to the Veteran's application to reopen a claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished. 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The Veteran submitted his original claim for service connection for a psychiatric disorder (then claimed as a nervous condition) in January 1973.  He reported that the condition began in January 1973 and that he was treated for his nerves by Drs. A. and B. in January 1973.  The RO denied this initial claim in a July 1973 rating decision, finding that the Veteran's service treatment records included a diagnosis of "psychopathic personality" but were negative for a diagnosis of a psychiatric disorder, and noting that the Veteran did not report for a scheduled VA psychiatric examination.  The RO found that the Veteran's personality disorder was a constitutional or developmental abnormality and that such was not considered a disability under the law.  The RO notified the Veteran of this denial, and he did not file an appeal.  Therefore, the RO's July 1973 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

In December 2006, the Veteran filed an application to reopen his claim for service connection for a psychiatric disorder, specifically depression.  The RO denied this claim in a March 2007 rating decision, finding that there was no evidence linking the current mood disorder with service.  Thereafter, in April 2007, the Veteran indicated that he wanted to "reopen [his] claim."  The RO confirmed and continued the denial in a rating decision dated in May 2007.  A notice of decision letter was mailed on May 11, 2007.  In May 2007, the Veteran submitted additional evidence (a court order noting that the Veteran was mentally ill in 1973).  A notice of disagreement was also received from the Veteran in May 2007 with respect to the May 2007 denial.  The RO confirmed and continued the denial in a rating decision dated in June 2007.  A notice of decision letter was mailed on June 12, 2007.  A statement of the case was issued in September 2007.  A substantive appeal (VA Form 9) was not received within 60 days after the September 2007 statement of the case, or within the year following the letters notifying him of the March 2007 and May 2007 denials.  Also, the June 2007 rating decision was not specifically appealed.  Therefore, the Veteran did not timely perfect an appeal to the denials, and the RO's decisions in 2007 became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d) , 20.200, 20.302, 20.1103.  Rather, the Veteran filed the instant claim to reopen on June 18, 2008.  

The evidence of record at the time of the prior final rating decisions included service treatment records which are negative for a diagnosis of a psychiatric disorder or PTSD.  On mental status examination in May 1972, the examiner found no serious mental illness and diagnosed sociopathic personality.  The evidence of record also included a May 1973 statement from a private physician, Dr. A., reflecting that the Veteran was treated in late January 1973 and February 1973 for complaints of stomach cramps, and was nervous, irritable, tense, and easily upset.  The diagnosis was gastroenteritis from drug withdrawal.  A May 1973 statement from Dr. B. reflects a diagnosis of anxiety neurosis, and shows that the Veteran was treated for this on one occasion, in February 1973.  A report of a May 1973 VA general medical examination reflects that the Veteran reported that he was drinking six bottles of beer daily.  The examiner noted a diagnosis of "N.P. [neuropsychiatric] condition (see spec. report)."  The file shows that the Veteran failed to report for a scheduled VA psychiatric examination in May 1973.

The evidence of record at the time of the prior June 2007 rating decision also included VA medical records dated from 2004 to 2007, reflecting treatment for a variety of conditions, including a psychiatric disorder, variously diagnosed.  A January 2005 initial mental health treatment note reflects that the Veteran was diagnosed with mood disorder due to general medical conditions.  It was noted that he injured his back in October 2003 and had not been working.  An April 2005 letter from a physician reflects a diagnosis of depression with somatization.  VA treatment records dated in 2006 reflect diagnoses of a mood disorder secondary to medical condition, and depressive disorder not otherwise specified.  The file also contained state court records showing that the Veteran was involuntarily committed in January 1973 for being mentally ill, and that he escaped from the hospital.

In June 2008, the Veteran filed an application to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  During the course of the appeal he has submitted statements and testimony regarding claimed non-combat stressors, including exposure to alerts in Germany, and exposure to a racially-motivated personal assault in Louisiana.  Additional evidence added to the file since the June 2007 rating decision includes a January 1973 questionnaire completed by a private social worker, D.M., who stated that the Veteran was suffering from hallucinations, was homicidal and suicidal, and had multiple drug use.  Additional evidence submitted since the prior final decision in June 2007 also includes a truncated photocopy of a May 1973 letter from a private mental health center reflecting that the Veteran had been "certified" to Montgomery County Hospital in late January 1973.  

Additional evidence also includes a lay statement from the Veteran's spouse regarding the Veteran's psychiatric symptoms since shortly after separation from service, VA medical records and a report of a VA examination reflecting diagnosis and treatment of psychiatric disorders, to include depression, a mood disorder, and PTSD, as well as a personality disorder.  During the course of the appeal, the RO has obtained the Veteran's service personnel records that were not previously in the claims file.  Also, the Veteran was afforded a VA examination in September 2010, which addressed a current psychiatric diagnosis and in-service events.  

Upon review of the record, the Board finds that some of the evidence received since the June 2007 rating decision is new and material.  Specifically, the claims file now contains medical records that reflect that the Veteran was found to be suffering from a psychiatric disorder, including hallucinations, in January 1973, the lack of which was the basis for the prior denial, as well as lay statements and testimony regarding a lengthy history of psychiatric symptoms.  The September 2010 VA examination report is new and material as well.  Thus, some of the new evidence relates to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran contends that he incurred a psychiatric disorder during military service.  In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In addition, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (2010).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land.  Id. 

The record reflects that the Veteran contends that he has PTSD due to several traumatic events in service:  exposed to bomb alerts in Frankfurt, Germany; exposed to a bomb that occurred in Munich during Oktoberfest; exposed to a bomb by a German Gang in Frankfurt, Germany in 1971 (he saw the flames from inside a compound); exposed to a bullet that ricocheted off a "wrought iron" 30 to 36 inches from him in Germany in November or December of 1971; exposed to racial incidents in Louisiana in 1971; and exposed to a physical altercation with a taxicab driver.  Also, he contends that the circumstances surrounding the theft of his car were a stressful event.  In May 2011, the Veteran provided articles that addressed the "Munich massacre" that occurred during the 1972 Summer Olympics in Munich, Germany.  The Veteran also submitted personal accounts of service members and articles on terrorists groups and attacks.  

The Veteran's service personnel records show that he was punished for several violations during service, including absence without authorization, failure to report for duty, and theft, among others.  Such records also reveal that the Veteran served in Germany and in the United States during military service.  Service personnel records reflect that the Veteran served in Germany from August 26, 1971 to December 4, 1972.

Service treatment records reflect that in a May 1972 report of medical history, the Veteran complained of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The reviewing examiner noted that the Veteran felt that the people in the Army were always against him.  He was diagnosed with a sociopathic personality.  On separation medical examination in June 1972, the Veteran's psychiatric system was listed as normal.  As noted above, post-service medical records reflect that in early 1973, the Veteran was involuntarily committed for mental illness including hallucinations, and was also treated by two physicians for psychiatric complaints.  Recent VA medical records reflect treatment for a psychiatric disorder, with varying diagnoses, including a mood disorder secondary to medical conditions.  

A VA PTSD examination was performed in September 2010, and the examiner diagnosed PTSD and major depressive disorder, recurrent, not related to PTSD.   The examiner did not provide a medical opinion on whether the depressive disorder was etiologically related to any symptomatology noted in service.  In regards to PTSD, the examiner noted that the Veteran described an incident in which he was physically assaulted by a taxicab driver.  Also, the Veteran described an incident in which a gun was drawn on him by a fellow service member in a bar in Germany.  The examiner concluded that the Veteran met the full criteria for a current diagnosis of PTSD related to the foregoing in-service stressors.  The examiner noted, however, that these stressors were not verified and since they did not occur in a war zone, they did not fall under current guidelines for establishment of a verified stressor without documentation.  With regard to the stressor mentioned in the claim letter (going on alert while stationed in Germany), it did not meet the standard for a criterion A stressor.  The examiner maintained that if the Veteran could obtain further evidence such as eye witness testimony or letters he should re-file his claim as he exhibited full symptom criteria for B, C, D, and E related to PTSD.  

The Veteran does not contend, and the record does not otherwise suggest, that he engaged in combat with the enemy.  The Veteran, however, has described in-service events [exposed to bomb alerts in Frankfurt, Germany; exposed to a bomb that occurred in Munich during Oktoberfest; and exposed to a bomb by a German Gang in Frankfurt, Germany in 1971] that might meet the criteria of stressors related to the Veteran's fear of hostile military or terrorist activity.  Unfortunately, the evidence of record, including evidence submitted by the Veteran in May 2011, only describes general events with no suggestion that they were experienced personally by the Veteran.  (E.g., "May 11, 1971:  A bombing of US barracks killed one US officer and wounded 13 others"; "May 1972:  Bombing of police headquarters in Augsburg and Munich"-these are not stressors claimed by the Veteran.)  The Board cannot render a finding that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service based on this evidence to trigger application of the amended PTSD regulation.  Thus, development in this regard is necessary.  The Veteran has also described in-service events [exposed to a bullet that ricocheted off a "wrought iron" 30 to 36 inches from him in Germany in November or December of 1971; and exposed to a physical altercation with a taxicab driver] that he was physically assaulted.  

The VA examiner concluded that the Veteran met the full criteria for a current diagnosis of PTSD but qualified the diagnosis by noting that the claimed stressors were not verified.  In light of VA's regulation on personal assault and Menegassi, the VA examiner should be asked to provide an opinion on whether the claimed in-service physical assaults occurred.  The opinion should also address whether the claimed stressors that may relate to "fear of hostile military or terrorist activity" are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  Given the Veteran's service treatment records reflecting complaints of depression, and a diagnosis of sociopathic personality, post-service medical records showing treatment for psychiatric symptoms in early 1973, the Veteran's reports of psychiatric symptoms since service, and the post-service medical records reflecting diagnoses of psychiatric disorders, the Veteran's entire psychiatric picture must be considered.  The Veteran must also be provided appropriate VCAA notice on evidence that may substantiate a PTSD claim based on personal assault.  

The Veteran also contends that he saw a psychiatrist during service.  Service treatment records contain a May 1972 report of mental status examination.  The Request for Information in June 1973 showed that the Veteran's service medical records were requested.  To ensure the record is complete, a specific request for any available mental hygiene records should be requested as well.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information or evidence needed to substantiate a claim of PTSD based on personal assault.

Also, ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder since January 2010.  After securing any necessary releases, obtain any records that are not duplicates of those in the claims file. 

2.  Contact the NPRC and all other appropriate agencies and request mental health/hygiene records for the Veteran pertaining to any treatment he received during his service.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.

3.  Undertake appropriate development through the JSRRC, service departments, or other appropriate depository/channels to determine whether the Veteran's claimed stressors [exposed to bomb alerts in Frankfurt, Germany; exposed to a bomb that occurred in Munich during Oktoberfest; and exposed to a bomb by a German Gang in Frankfurt, Germany in 1971 (he saw the flames from inside a compound)] are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).  All efforts to obtain the information should be documented in the claims file.

4.  After completion of the above development, schedule the Veteran for a mental health examination (with the examiner who conducted the September 2010 VA examination) with respect to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file, and a copy of this remand, must be made available to the examiner for review.  Any required tests, if any, should be conducted.

As part of the examination report, the examiner is requested to provide a medical opinion concerning the following matter:  Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder, including PTSD and major depressive disorder, is related to an event, injury, or disease in service.  The Veteran's entire psychiatric picture must be considered, including in-service symptomatology and post-service symptomatology in 1973 and beyond.  

In so opining, the examiner is asked in her medical judgment the likelihood the claimed stressors [exposed to a bullet that ricocheted off a "wrought iron" 30 to 36 inches from the Veteran in Germany in November or December of 1971; and exposed to a physical altercation with a taxicab driver] occurred during the Veteran's military service.

In so opining, the examiner is asked in her medical judgment the likelihood the claimed stressors [exposed to bomb alerts in Frankfurt, Germany; exposed to a bomb that occurred in Munich during Oktoberfest; and exposed to a bomb by a German Gang in Frankfurt, Germany in 1971 (the Veteran saw the flames from inside a compound)] are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

A complete rationale must be provided for all opinions provided.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then she must provide a detailed explanation as to why this is so.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request. 

5.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder (to include PTSD).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


